Exhibit 10.3

SILICON STORAGE TECHNOLOGY, INC.

1995 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

Adopted on October 3, 1995

Approved by the Shareholders November 1995

Amended by the Board of Directors June 1999 and

Approved by the Shareholders June 1999

Amended by the Board of Directors April 2003 and

Approved by the Shareholders June 2003

Amended by the Board of Directors April 2005

Amended by the Board of Directors April 2008

Terminated by the Board of Directors July 2008

 

1. PURPOSE.

(a) The purpose of the Silicon Storage Technology, Inc. 1995 Non-Employee
Directors’ Stock Option Plan (the “Plan”) is to provide a means by which each
director of Silicon Storage Technology, Inc. (the “Company”) who is not
otherwise an employee of the Company or of any Affiliate of the Company (each
such person being hereafter referred to as a “Non-Employee Director”) will be
given an opportunity to purchase stock of the Company.

(b) The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”).

(c) The Company, by means of the Plan, seeks to retain the services of persons
now serving as Non-Employee Directors of the Company, to secure and retain the
services of persons capable of serving in such capacity, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.

 

2. ADMINISTRATION.

(a) The Plan shall be administered by the Board of Directors of the Company (the
“Board”) unless and until the Board delegates administration to a committee, as
provided in subparagraph 2(b).

(b) The Board may delegate administration of the Plan to a committee composed of
not fewer than two (2) members of the Board (the “Committee”). If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

3. SHARES SUBJECT TO THE PLAN.

(a) Subject to the provisions of paragraph 10 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to options granted under
the Plan shall not exceed in the aggregate nine hundred fifty thousand
(950,000) shares of the Company’s common stock. If any option granted under the
Plan shall for any reason expire or otherwise terminate without having been
exercised in full, the stock not purchased under such option shall again become
available for the Plan.

(b) The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.

 

4. ELIGIBILITY.

Options Shall be granted only to Non-Employee Directors of the Company.



--------------------------------------------------------------------------------

5. NON-DISCRETIONARY GRANTS.

(a) Upon the date of the effectiveness of the Company’s initial public offering
(the “Effective Date”), each person who is then a Non-Employee director
automatically shall be granted an option to purchase twenty four thousand
(24,000) shares of common stock of the Company on the terms and conditions set
forth herein.

(b) Each person who, after the Effective Date, is appointed or elected for the
first time to be a Non-Employee Director automatically shall be granted, upon
the date of initial appointment or election to be a Non-Employee Director by the
Board or shareholders of the Company, an option to purchase forty-five thousand
(45,000) shares of common stock of the Company on the terms and conditions set
forth herein.

(c) On the date of each annual meeting of the Company after the Effective Date,
commencing with the annual meeting held in 1997, (i) each person who is then a
Non-Employee Director and continuously has been a Non-Employee Director since
the Company’s annual meeting in the immediately preceding year automatically
shall be granted an option to purchase twelve thousand (12,000) shares of common
stock of the Company on the terms and conditions set forth herein, and (ii) each
other person who is then a Non-Employee Director automatically shall be granted
an option to purchase, on the terms and conditions set forth herein, the number
of shares of common stock of the Company (rounded up to the nearest whole share)
determined by multiplying twelve thousand (12,000) shares by a fraction, the
numerator of which is the number of days the person continuously has been a
Non-Employee Director as of the date of such grant and the denominator of which
is 365.

(d) In the event an annual meeting is not held in a calendar year, then in the
subsequent calendar year and prior to the next annual meeting, the Board of
Directors may by resolution provide that each person who is, at the time of such
action by the Board of Directors, a Non-Employee Director and has continuously
been a Non-Employee Director since the Company’s last annual meeting may be
granted an option to purchase twelve thousand (12,000) shares of common stock of
the Company, or such lesser amount as the Board of Directors may so determine,
on such date and on such terms and conditions as may be determined by the Board
of Directors, in full satisfaction of, and in lieu of, the obligations to grant
a non-discretionary stock option pursuant to Section 5(c) above.

 

6. OPTION PROVISIONS.

Each option shall be subject to the following terms and conditions:

(a) The term of each option commences on the date it is granted and, unless
sooner terminated as set forth herein, expires on the date ten (10) years from
the date of grant (the “Expiration Date”). If the optionee’s service as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate terminates for any reason or for no reason, the option shall terminate
on the earlier of the Expiration Date or the date twelve (12) months following
the date of termination of all such service; provided, however, that if such
termination of service is due to the optionee’s death, the option shall
terminate on the earlier of the Expiration Date or eighteen (18) months
following the date of the optionee’s death. In any and all circumstances, an
option may be exercised following termination of the optionee’s service as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate only as to that number of shares as to which it was exercisable on the
date of termination of all such service under the provisions of subparagraph
6(e).

(b) The exercise price of each option shall be one hundred percent (100%) of the
fair market value of the stock subject to such option on the date such option is
granted.

(c) Payment of the exercise price of each option is due in full in cash upon any
exercise when the number of shares being purchased upon such exercise is less
than 1,000 shares; when the number of shares being purchased upon an exercise is
1,000 or more shares, the optionee may elect to make payment of the exercise
price under one of the following alternatives:

(i) Payment of the exercise price per share in cash at the time of exercise; or

(ii) Provided that at the time of the exercise the Company’s common stock is
publicly traded and quoted regularly in the Wall Street Journal, payment by
delivery of shares of common stock of the Company already owned by the optionee,
held for the period required to avoid a charge to the Company’s reported
earnings, and owned free and clear of any liens, claims, encumbrances or
security interest, which common stock shall be valued at its fair market value
on the date preceding the date of exercise; or

(iii) Payment by a combination of the methods of payment specified in
subparagraph 6(c)(i) and 6(c)(ii) above.

Notwithstanding the foregoing, this option may be exercised pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
which results in the receipt of cash (or check) by the Company prior to the
issuance of shares of the Company’s common stock.



--------------------------------------------------------------------------------

(d) An option shall not be transferable except by will or by the laws of descent
and distribution, or pursuant to a qualified domestic relations order satisfying
the requirements of Rule 16b-3 under the Securities Exchange Act of 1934 (“Rule
16b-3”) and shall be exercisable during the lifetime of the person to whom the
option is granted only by such person (or by his guardian or legal
representative) or transferee pursuant to such an order. Notwithstanding the
foregoing, the optionee may, by delivering written notice to the Company in a
form satisfactory to the Company, designate a third party who, in the event of
the death of the optionee, shall thereafter be entitled to exercise the option.

(e) Each option granted to a Non-Employee Director upon the date of initial
election to be a Non-Employee Director by the Board or shareholders of the
Company pursuant to Section 5(b) hereof shall vest as to 25% of the shares
subject to such option on the yearly anniversary of the date of grant. All other
options granted hereunder shall be fully vested and exercisable upon the date of
grant.

(f) The Company may require any optionee, or any person to whom an option is
transferred under subparagraph 6(d), as a condition of exercising any such
option: (i) to give written assurances satisfactory to the Company as to the
optionee’s knowledge and experience in financial and business matters; and
(ii) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the option for such person’s own
account and not with any present intention of selling or otherwise distributing
the stock. These requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise of the option has been registered under a then¬ currently-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii), as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then¬ applicable securities laws.

(g) Notwithstanding anything to the contrary contained herein, an option may not
be exercised unless the shares issuable upon exercise of such option are then
registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.

(h) The Company (or a representative of the underwriters) may, in connection
with the first underwritten registration of the offering of any securities of
the Company under the Securities Act, require that any optionee not sell or
otherwise transfer or dispose of any shares of common stock or other securities
of the Company during such period (not to exceed one hundred eighty (180) days)
following the effective date of the registration statement of the Company filed
under the Securities Act as may be requested by the Company or the
representative of the underwriters.

 

7. COVENANTS OF THE COMPANY.

(a) During the terms of the options granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such options.

(b) The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the options granted under the Plan;
provided, however, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any option granted under the
Plan, or any stock issued or issuable pursuant to any such option.

If, after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such options.

 

8. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of stock pursuant to options granted under the Plan shall
constitute general funds of the Company.

 

9. MISCELLANEOUS.

(a) Neither an optionee nor any person to whom an option is transferred under
subparagraph 6(d) shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to such option unless and
until such person has satisfied all requirements for exercise of the option
pursuant to its terms.

(b) Throughout the term of any option granted pursuant to the Plan, the Company
shall make available to the holder of such option, not later than one hundred
twenty (120) days after the close of each of the Company’s fiscal years during
the option term, upon request, such financial and other information regarding
the Company as comprises the annual report to the shareholders of the Company
provided for in the Bylaws of the Company and such other information regarding
the Company as the holder of such option may reasonably request.



--------------------------------------------------------------------------------

(c) Nothing in the Plan or in any instrument executed pursuant thereto shall
confer upon any Non-Employee Director any right to continue in the service of
the Company or any Affiliate or shall affect any right of the Company, its Board
or shareholders or any Affiliate to terminate the service of any Non-Employee
Director with or without cause.

(d) No Non-Employee Director, individually or as a member of a group, and no
beneficiary or other person claiming under or through him, shall have any right,
title or interest in or to any option reserved for the purposes of the Plan
except as to such shares of common stock, if any, as shall have been reserved
for him pursuant to an option granted to him.

(e) In connection with each option granted pursuant to the Plan, it shall be a
condition precedent to the Company’s obligation to issue or transfer shares to a
Non-Employee Director, or to evidence the removal or lapse of any restrictions
on transfer, that such Non-Employee Director make arrangements satisfactory to
the Company to insure that the amount of any federal or other withholding tax
required to be withheld with respect to such sale or transfer, or such removal
or lapse, is made available to the Company for timely payment of such tax.

(f) As used in this Plan, “fair market value” means, as of any date, the value
of the common stock of the Company determined as follows:

(i) If the common stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market,
the fair market value of a share of common stock shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such system or exchange (or the exchange with the greatest volume of trading
in common stock) on the last market trading day prior to the day of
determination, as reported in the Wall Street Journal or such other source as
the Board deems reliable;

(ii) If the common stock is quoted on Nasdaq (but not on the National Market
thereof) or is regularly quoted by a recognized securities dealer but selling
prices are not reported, the fair market value of a share of common stock shall
be the mean between the bid and asked prices for the common stock on the last
market trading day prior to the day of determination, as reported in the Wall
Street Journal or such other source as the Board deems reliable;

(iii) In the absence of an established market for the common stock, the fair
market value shall be determined in good faith by the Board.

Notwithstanding the foregoing, the fair market value of the common stock for an
option granted on the Effective Date shall be the price per share at which
shares of common stock of the Company are first sold to the public in the
Company’s initial public offering.

 

10. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) If any change is made in the stock subject to the Plan, or subject to any
option granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or otherwise), the Plan and outstanding options will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding options.

(b) In the event of: (1) a dissolution, liquidation or sale of substantially all
of the assets of the Company; (2) a merger or consolidation in which the Company
is not the surviving corporation; (3) a reverse merger in which the Company is
the surviving corporation but the shares of the Company’s common stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise; or (4) any other capital reorganization (including a sale of stock of
the Company to a single purchaser or single group of affiliated purchasers)
after which less than fifty percent (50%) of the outstanding voting shares of
the new or continuing corporation are owned by shareholders of the Company
immediately before such transaction, the time during which options outstanding
under the Plan may be exercised shall be accelerated to permit the optionee to
exercise all such options in full prior to such event, and the options shall
terminate if not exercised prior to such event.

 

11. AMENDMENT OF THE PLAN.

(a) The Board at any time, and from time to time, may amend the Plan, provided,
however, that the Board shall not amend the plan more than once every six
(6) months, with respect to the provisions of the Plan which relate to the
amount, price and timing of grants, other than to comport with changes in the
Code or applicable regulations or rulings thereunder. Except as provided in
paragraph 10 relating to adjustments upon changes in stock, no amendment shall
be effective unless approved by the shareholders of the Company within twelve
(12) months before or after the adoption of the amendment, where the amendment
will:

(i) Increase the number of shares which may be issued under the Plan;



--------------------------------------------------------------------------------

(ii) Modify the requirements as to eligibility for participation in the Plan (to
the extent such modification requires shareholder approval in order for the Plan
to comply with the requirements of Rule 16b-3); or

(iii) Modify the Plan in any other way if such modification requires shareholder
approval in order for the Plan to comply with the requirements of Rule 16b-3 or
Section 162(m) of the Code.

(b) Rights and obligations under any option granted before any amendment of the
Plan shall not be impaired by such amendment unless (i) the Company requests the
consent of the person to whom the option was granted and (ii) such person
consents in writing.

 

12. TERMINATION OR SUSPENSION OF THE PLAN.

(a) The Board in its discretion, may suspend or terminate the Plan at any time.
No options may be granted under the Plan while the Plan is suspended or after it
is terminated.

(b) Rights and obligations under any option granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except with the
consent of the person to whom the option was granted.

(c) The Plan shall terminate upon the occurrence of any of the events described
in Section 1 D(b) above.

 

13. EFFECTIVE DATE OF PLAN; CONDITIONS OF EXERCISE.

(a) The Plan shall become effective on the Effective Date (as defined in
subparagraph 5(a)), subject to the condition that the Plan be approved by the
shareholders of the Company.

(b) No option granted under the Plan shall be exercised or exercisable unless
and until the condition of subparagraph 13(a) above has been met.



--------------------------------------------------------------------------------

NONSTATUTORY STOCK OPTION

SILICON STORAGE TECHNOLOGY, INC.

1995 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

«Name», Optionee:

Silicon Storage Technology, Inc. (the “Company”), pursuant to its 1995
Non-Employee Directors’ Stock Option Plan (the “Plan”) has, as of the date set
forth on the Company’s signature page below, granted to you, the optionee named
above, an option to purchase shares of the common stock of the Company (“Common
Stock”). This option is not intended to qualify and will not be treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the”Code”).

The details of your option are as follows:

1. The total number of shares of Common Stock subject to this option is
«SpellShares» («NoShares»). Subject to the limitations contained herein, this
option shall be exercisable in full upon the date of grant, provided that you
have, during the entire year prior to such vesting date, continuously served as
a Non-Employee Director (as defined in the Plan) of the Company, whereupon this
option shall be become fully exercisable in accordance with its terms with
respect to that portion of the shares represented by that installment.

2. The exercise price of this option is $«StockPrice» («SpellPrice») per share,
being equal to 100% of the fair market value of the Common Stock on the date of
grant of this option.

3.(a) This option may be exercised, to the extend specified in the Plan, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to paragraph 6 of
the Plan. This option may not be exercised for any number of shares which would
require the issuance of anything other than whole shares.

(b) By exercising this option you agree that the Company may require you to
enter an arrangement providing for the cash payment by you to the Company of any
tax withholding obligation of the Company arising by reason of the exercise of
this option or the lapse of any substantial risk of forfeiture to which the
shares are subject at the time of exercise.

4. Any notices provided for in this option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the address specified below or
at such other address as you hereafter designate by written notice to the
Company.

5. This option is subject to all the provisions of the Plan, a copy of which is
attached hereto and its provisions are hereby made a part of this option,
including without limitation the provisions of paragraph 6 of the Plan relating
to option provisions, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this option and those of the Plan, the provisions of the Plan shall control.

Dated this              day of             ,             .

 

Very truly yours, Silicon Storage Technology, Inc. By:      

Duly authorized on behalf

of the Board of Directors



--------------------------------------------------------------------------------

The undersigned:

(a) Acknowledges receipt of the foregoing option and the attachments referenced
therein and understands that all rights and liabilities with respect to this
option are set forth in the option and the Plan.

(b) Acknowledges that as of the date of grant of this option, it sets forth the
entire understanding between the undersigned optionee and the Company and its
affiliates regarding the acquisition of stock in the Company and supersedes all
prior oral and written agreements on that subject with the exception of (i) the
options previously granted and delivered to the undersigned under stock options
plans of the Company, and (ii) the following agreements only:

 

NONE      

(Initial)

OTHER            

 

   «Name»             Address